133 F.3d 921
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John E. AMPLEMAN, Appellant,v.George WIMBERLY;  Lesley Wimberly, Appellees.
No. 96-3016.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 30, 1997.Filed Jan. 9, 1998.

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
John E. Ampleman appeals from the district court's1 entry of judgment as a matter of law in favor of defendants in his diversity defamation action.  Having reviewed the record and the parties' briefs, we conclude that the district court did not err in so ruling.  The judgment is affirmed.  See 8th Cir.  R. 47B.


2
We deny Ampleman's motion to strike defendants' statement of facts.



1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri